                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            WESTERN DIVISION


NOKIA TECHNOLOGIES OY,
Plaintiff,

v.                                        CIVIL ACTION NO. 19-CV-427
LENOVO (SHANGHAI) ELECTRONICS
TECHNOLOGY CO. LTD., LENOVO GROUP,
LTD., LENOVO BEIJING, LTD., LENOVO PC
HK LIMITED, AND LENOVO (UNITED
STATES), INC.,

Defendants.


                DEFENDANT LENOVO (UNITED STATES) INC.’S
              MEMORANDUM IN SUPPORT OF ITS MOTION TO STAY




        Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 1 of 19
                                              TABLE OF CONTENTS

                                                                                                                                Page

I.     INTRODUCTION ...............................................................................................................1
II.    BACKGROUND .................................................................................................................2
       A.        The District Court Proceedings ................................................................................2
       B.        The ITC Proceedings ...............................................................................................4
III.   ARGUMENT .......................................................................................................................5
       A.        Section 1659(a) Requires a Stay of the District Court Proceedings with
                 Respect to the Overlapping ’764, ’808, ’469, ’818, and ’706 Patents .....................5
       B.        The Court Should Exercise Its Discretion to Stay the District Court
                 Proceedings with Respect to the Non-Overlapping Patents, Except for the
                 September 21 Mediation Deadline...........................................................................6
                 1.         A stay will simplify this case and promote judicial economy .....................7
                 2.         The early stage of this case favors a stay ...................................................11
                 3.         A stay with respect to the non-overlapping patents does not unfairly
                            prejudice Nokia ..........................................................................................11
       C.        The Initial Mediation Deadline Should Not Be Stayed .........................................13
IV.    CONCLUSION ..................................................................................................................14




                                                                 i


          Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 2 of 19
                                               TABLE OF AUTHORITIES

                                                                                                                              Page(s)

Federal Cases

Apple, Inc. v. High Tech Computer Corp.,
   No. 10-cv-167-GMS, 2011 WL 13141909 (D. Del. Dec. 22, 2011) ...................................2, 10

Arris Enterprises LLC v. Sony Corp.,
   No. 17-cv-02669-BLF, 2017 WL 3283937 (N.D. Cal. Aug. 1, 2017) ........................1, 7, 8, 10

Avago Technologies U.S. Inc. v. IPtronics, Inc.,
   No. 10-cv-02863-EJD, 2013 WL 623042 (N.D. Cal. Feb. 15, 2013) ......................9, 10, 11, 12

Black Hills Media, LLC v. Samsung Electronics Co., Ltd.,
   No. 13-cv-379-JRG-RSP, ECF 63 (E.D. Tex. Mar. 17, 2014) ......................................7, 10, 12

Chart Trading Dev., LLC v. Tradestation Group, Inc.,
   No. 15-cv-1136-JDL, 2016 WL 1246579 (E.D. Tex. Mar. 29, 2016) .......................................9

Edge-Works Manufacturing Co. v. HSG, LLC,
   No. 17-cv-223-FL, 2018 WL 10604745 (E.D.N.C. Apr. 30, 2018) ..........................................7

Fawzy v. Wauquiez Boats SNC,
   873 F.3d 451 (4th Cir. 2017) .....................................................................................................3

Flexsys Americas, LP v. Kumho Tire, U.S.A., Inc.,
   No. 05-cv-156, 2005 WL 1126750 (N.D. Oh. Apr. 29, 2005) ................................9, 10, 11, 12

FormFactor, Inc. v. Micronics Japan Co., Ltd.,
   No. 06-cv-07159 JSW, 2008 WL 361128 (N.D. Cal. Feb. 11, 2008) ...........................9, 10, 12

Graphic Props. Holdings, Inc. v. Toshiba America Infomation Systems, Inc.,
   No. 12-cv-213-LPS, 2014 WL 923314 (D. Del. Mar. 5, 2014) .......................................6, 9, 11

InterDigital Commcunications, LLC v. International Trade Commission,
    707 F.3d 1295 (Fed. Cir. 2013)..................................................................................................5

Landis v. North American Co.,
   299 U.S. 248 (1936) ...............................................................................................................6, 7

Polymer Technology Systems, Inc. v. ACON Laboratories, Inc.,
   No. 18-cv-00805-H-JLB, 2018 WL 3388123 (S.D. Cal. July 11, 2018) ...................................5

SanDisk Corp. v. Phison Electronics Corp.,
   538 F. Supp. 2d 1060 (W.D. Wisc. 2008)......................................................................7, 11, 12


                                                                    ii


             Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 3 of 19
I.     INTRODUCTION

       Last month, Nokia filed a complaint in the United States International Trade Commission

(“ITC”) against Lenovo United States and the other Lenovo defendants named in this action,

alleging infringement of five of the same patents that are asserted in this case. Pursuant to

28 U.S.C. § 1659(a), Lenovo United States is entitled to, and respectfully requests, a stay of this

case with respect to the five patents also asserted in the ITC (the “overlapping patents”) pending

final resolution of the ITC investigation. Lenovo United States further requests that the Court

exercise its discretion to also stay the case—except for the September 21, 2020 mediation

deadline—with respect to the remaining patents asserted in this case but not in the ITC (the

“non-overlapping patents”) until the ITC proceedings are resolved.

       The non-overlapping patents all relate to the same video compression technology as

patents being litigated in the ITC. A stay as to all patents will therefore streamline this litigation

and avoid inefficiencies by enabling the case (when it resumes) to proceed on a single schedule

as to all asserted patents. If the case is not stayed as to the non-overlapping patents, it will

proceed on two separate tracks in this Court—first, one set of proceedings for the non-

overlapping patents; and then, after the ITC investigation concludes, another set of proceedings

for the overlapping patents—forcing the Court and the parties to conduct two rounds of

discovery, two rounds of claim construction, two rounds dispositive motions, and two trials in

this case. Such duplicative proceedings in this Court would needlessly waste party and judicial

resources. Accordingly, and because this case is still in its infancy and there is no prejudice to

Nokia, a stay as to the non-overlapping patents is warranted. Indeed, courts routinely grant stays

as to non-overlapping patents in view of related ITC proceedings for precisely these reasons.

See, e.g., Arris Enterprises LLC v. Sony Corp., No. 17-cv-02669-BLF, 2017 WL 3283937, at *3-

4 (N.D. Cal. Aug. 1, 2017) (granting discretionary stay of non-overlapping patents, as “[h]aving
                                                   1

          Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 4 of 19
this case proceed on two different schedules also does not serve the interest of judicial

economy”); Apple, Inc. v. High Tech Computer Corp., No. 10-cv-167-GMS, 2011 WL

13141909, at *4 & n.16 (D. Del. Dec. 22, 2011) (granting discretionary stay as to eleven non-

overlapping patents in the “interests of judicial economy and preservation of party resources”).

       Lenovo United States therefore respectfully asks that the Court stay all deadlines in this

case with respect to all patents, except for the September 21, 2020 mediation deadline. The

parties are already actively working with the Court-appointed mediator and have scheduled a

mediation for September 21, 2020. Lenovo United States believes that, if there is a potential for

resolution, it is in the parties’ and the Court’s interest to explore that possibility now. And

proceeding with the currently scheduled mediation does not prejudice Nokia in any way; indeed,

the parties will be required to participate in early settlement discussions in connection with the

ITC investigation in any event.

II.    BACKGROUND

       A.      The District Court Proceedings

       Nokia filed this case on September 5, 2019. ECF 1. In its Original Complaint, Nokia

asserted that Lenovo United States infringes ten United States patents that Nokia alleges are

essential to implementing the H.264 Advanced Video Coding standard (“H.264 Standard”): U.S.

Patent Nos. 7,532,808 (“the ’808 patent”), 6,950,469 (“the ’469 patent”), 7,280,599 (“the ’599

patent”), 8,036,273 (“the ’273 patent”), 8,144,764 (“the ’764 patent”), 6,968,005 (“the ’005

patent”), 6,856,701 (“the ’701 patent”), 9,800,891 (“the ’891 patent”), 7,724,818 (“the ’818

patent”), and 7,263,125 (“the ’125 patent”). Id. On July 10, 2020, Nokia filed its First Amended

Complaint to assert one additional patent, U.S. Patent No. 8,583,706 (“the ’706 patent”), which

is unrelated to the H.264 Standard or any video coding technology. ECF 63. Nokia’s


                                                  2


          Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 5 of 19
infringement allegations for all asserted patents focus on Lenovo desktop computers, laptops,

and tablets. See id., ¶¶ 61-62.

       On May 18, 2020, the Court appointed the Honorable Jose Linares as mediator in this

case. ECF 47. Since that time, the parties and their counsel have met (telephonically) with

Judge Linares on multiple occasions regarding this dispute (and other litigations that Nokia has

filed against Lenovo in Germany, India, and Brazil alleging infringement of patents related to the

H.264 Standard), and have made initial written submissions to Judge Linares. A mediation

session is scheduled for September 21, 2020. At the parties’ request, the Court extended the

initial mediation deadline until that date. ECF 71.

       Despite Nokia filing its complaint nearly a year ago, this case remains in its early stages.

Only one of the five named defendants—Lenovo United States—has answered Nokia’s

complaint.1 Neither party has taken any depositions. There is nearly a year left in fact

discovery, which is scheduled to close on July 1, 2021. ECF 23 at 2; ECF 51 at 2. Expert

discovery does not close until December 2, 2021—more than fifteen months from now—and

dispositive motions are not due until January 2022. ECF 23 at 2. The claim construction process



1
        Lenovo (Beijing) Limited (“Lenovo Beijing”) was served with Nokia’s now-superseded
Original Complaint on July 31, 2020, and has not been served with Nokia’s First Amended
Complaint (ECF 63). Lenovo Beijing objects to both process and service of process because the
original complaint has been superseded and is inoperative, and intends to move to dismiss on that
basis. See, e.g., Fawzy v. Wauquiez Boats SNC, 873 F.3d 451, 455 (4th Cir. 2017) (“Because a
properly filed amended complaint supersedes the original one and becomes the operative
complaint in the case, it renders the original complaint of no effect.” (citation and punctuation
omitted)); 4A Fed. Prac. & Proc. Civ. § 1093 & n.14 (4th ed. Apr. 2020 Update) (Wright &
Miller: “[S]ervice of a superseded complaint with the summons does not fulfill the requirements
of the rule. As one court has remarked, a superseded complaint is a mere scrap of paper.”
(citation and punctuation omitted)). Lenovo Beijing further contests personal jurisdiction in this
matter, and intends to move to dismiss pursuant to Federal Rule of Civil Procedure 12(b). See
ECF 82 (Lenovo (Bejing) Limited’s Agreed-to Motion to Set a Deadline to Respond to the
Original Complaint).
                                                  3


          Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 6 of 19
has only just started, and opening Markman briefs are not due until December 11, 2020. ECF 51

at 2. Neither a Markman hearing nor trial has been scheduled. See ECF 23 at 2.

       B.      The ITC Proceedings

       On July 2, 2020, Nokia filed a complaint against Lenovo United States and other Lenovo

entities in the ITC (including the other Lenovo entities named as defendants in this action). In its

complaint, Nokia asked the ITC to institute an investigation into whether Lenovo has violated 19

U.S.C. § 1337 based on Lenovo’s products that allegedly infringe five of the same patents—the

’764, ’808, ’469, ’818, and ’706 patents—that Nokia asserts in this case. Ex. 1, Nokia ITC

Complaint, ¶ 3. Nokia’s infringement allegations in the ITC again focus on the same Lenovo

desktop computers, laptops, and tablets as accused in this Court, as well as certain Lenovo

servers and smart home devices. See Ex. 2, Nokia ITC Public Interest Statement at 2 (“The

accused Lenovo products are largely laptop, tablet, and desktop computers.”); Ex. 1, Nokia ITC

Complaint, ¶ 4. With respect to the overlapping patents declared essential to the H.264 Standard,

all of the patent claims asserted in the ITC investigation are also asserted in this case.

       The ITC instituted its investigation with respect to all five overlapping patents on August

4, 2020 as Certain Electronic Devices, Including Computers, Tablet Computers, and

Components and Modules Thereof, Inv. No. 337-TA-1208. Ex. 3, ITC Notice of Institution. On

August 6, 2020, the presiding Administrative Law Judge (“ALJ”) issued the “Ground Rules” for

the ITC investigation that included, among other things, a list of deadlines that will govern the

procedural schedule for the investigation. Ex. 4, ITC Order No. 2 at 5. That procedural schedule

contemplates two settlement conferences, including one at the outset of the investigation. Id. On

August 11, 2020, the ALJ issued an order setting certain hearing dates in the ITC investigation.

Ex. 5, ITC Order No. 3. Under that order, the claim construction hearing is set for January 21,


                                                  4


          Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 7 of 19
2021 the evidentiary hearing is scheduled for the week of May 3, 2021, and the target date for

completion of the investigation is December 10, 2021. Id. at 2-3.

III.   ARGUMENT

       A.      Section 1659(a) Requires a Stay of the District Court Proceedings with
               Respect to the Overlapping ’764, ’808, ’469, ’818, and ’706 Patents.

       When a patent holder brings parallel actions alleging infringement of the same patents in

both a district court and the ITC, 28 U.S.C. § 1659(a) entitles the responding party to a stay of

the district court case with respect to patents asserted in both the district court and the ITC:

       In a civil action involving parties that are also parties to a proceeding before the United
       States International Trade Commission under section 337 of the Tariff Act of 1930, at the
       request of a party to the civil action that is also a respondent in the proceeding before the
       Commission, the district court shall stay, until the determination of the Commission
       becomes final, proceedings in the civil action with respect to any claim that involves the
       same issues involved in the proceeding before the Commission, but only if such request
       is made within (1) 30 days after the party is named as a respondent in the proceeding
       before the Commission, or (2) 30 days after the district court action is filed, whichever is
       later.

28 U.S.C. § 1659(a) (emphases added); see InterDigital Commc’ns, LLC v. Int’l Trade Comm’n,

707 F.3d 1295, 1310 n.3 (Fed. Cir. 2013) (Newman, J., dissenting) (“A statutory amendment in

1994 renders it obligatory for a district court to stay a co-pending infringement action until the

ITC proceeding is completed.”).

       Here, Section 1659(a)’s requirements are met. Lenovo United States is a party both to

this case and the ITC investigation initiated by Nokia; this case and the ITC investigation involve

the same issues (i.e., the five overlapping patents); and Lenovo United States submits this

request within thirty days of Lenovo United States being named as a respondent in the ITC

investigation on August 4, 2020. Ex. 3, ITC Notice of Institution; see Polymer Tech. Sys., Inc. v.

ACON Labs., Inc., No. 18-cv-00805-H-JLB, 2018 WL 3388123, at *2 (S.D. Cal. July 11, 2018)

(request for stay “timely” where submitted within thirty days of notice of institution).

                                                  5


          Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 8 of 19
Accordingly, Lenovo United States respectfully requests a stay of this case with respect to the

’764, ’808, ’469, ’818, and ’706 Patents .2

        B.      The Court Should Exercise Its Discretion to Stay the District Court
                Proceedings with Respect to the Non-Overlapping Patents, Except for the
                September 21 Mediation Deadline.

        In addition to its request for a statutory stay with respect to the overlapping patents,

Lenovo United States also requests that this Court exercise its discretion to stay this case—

except for the September 21, 2020 mediation deadline—with respect to the non-overlapping

’599, ’273, ’005, ’701, ’818, and ’125 Patents.

        “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” See Landis v. North American Co., 299 U.S. 248, 254 (1936). And

when Congress created 28 U.S.C. § 1659, it anticipated that district courts would use their

discretionary power to impose stays in cases like this one to stay claims with respect to patents

that are related to, but not the same as, those at issue in the ITC. See Ex. 6, H.R. Rep. No. 103-

826(I), at *141 (“The district court may use its discretionary authority to stay any other claims in

the action before it.”).

        When deciding a motion to stay as to non-overlapping patents pending a related ITC

investigation, courts often consider whether: (1) a stay will simplify the issues in question or at

trial; (2) discovery is complete and a trial date has been set; and (3) a stay would unduly

prejudice or present a clear tactical disadvantage to the non-moving party. See Graphic Props.




2
        Nokia agrees that Lenovo United States is “entitle[d]” to a stay with respect to the
overlapping patents. See ECF 66 at 13 (“Under 28 U.S.C. § 1659, the ITC investigation entitles
Lenovo to a stay of the district court proceedings on every claim from these [overlapping]
patents.”).
                                                 6


          Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 9 of 19
Holdings, Inc. v. Toshiba Am. Info., Sys., Inc., No. 12-cv-213-LPS, 2014 WL 923314, at *2 (D.

Del. Mar. 5, 2014); Ex. 7, Black Hills Media, LLC v. Samsung Elecs. Co., Ltd., No. 13-cv-379-

JRG-RSP, ECF 63 at 1 (E.D. Tex. Mar. 17, 2014); see also Edge-Works Mfg. Co. v. HSG, LLC,

No. 17-cv-223-FL, 2018 WL 10604745, at *1 (E.D.N.C. Apr. 30, 2018) (applying these same

factors in considering motion to stay pending patent re-examination).3

       Here, each of these factors weighs clearly and convincingly in favor of staying this case

with respect to the non-overlapping patents until the ITC’s determination becomes final.

               1.      A stay will simplify this case and promote judicial economy.

       A stay with respect to the non-overlapping patents will simplify this case by allowing the

parties and the Court to litigate all eleven asserted patents together once the ITC proceedings

conclude. Without a stay, the case in this Court will be split into two separate tracks: a first

track in which the parties and the Court would address the asserted claims and defenses for the

non-overlapping patents, and a second track (after the ITC investigation) in which the parties and

the Court would address the asserted claims and defenses raised for the overlapping patents.

This approach would be inefficient for several reasons.

       First, because of the close relationship between the non-overlapping patents and the

overlapping patents, there will be duplicative discovery absent a stay. All six of the non-


3
        Some courts have considered similar discretionary factors based on the Supreme Court’s
decision in Landis v. North American Co., 299 U.S. 248 (1936), while other courts have applied
a more general balancing test. See Arris Enterprises LLC v. Sony Corp., No. 17-CV-02669-BLF,
2017 WL 3283937, at *2 (N.D. Cal. Aug. 1, 2017) (considering the following factors “drawn
from the Supreme Court’s decision in Landis”: “[1] the possible damage which may result from
the granting of a stay, [2] the hardship or inequity which a party may suffer in being required to
go forward, and [3] the orderly course of justice measured in terms of the simplifying or
complicating of issues, proof, and questions of law which could be expected to result from a
stay”) (internal citations and quotations omitted); SanDisk Corp. v. Phison Elecs. Corp., 538 F.
Supp. 2d 1060, 1065 (W.D. Wisc. 2008) (general balancing test). A discretionary stay is
appropriate here regardless of the specific test the Court applies.
                                                   7


         Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 10 of 19
overlapping patents relate to the same technology (i.e., video coding technology) and are alleged

by Nokia to be essential to the same H.264 Standard, as four of the five overlapping patents;

indeed, Nokia alleges that the accused Lenovo products infringe these ten patents because they

support the H.264 Standard. See, e.g., ECF 63 at ¶¶ 61, 70, 78, 87, 95, 102, 110, 117, 132, 141,

150. In addition:

      Four individuals named as inventors on the non-overlapping patents are also named as
       inventors on the overlapping patents;

      The non-overlapping ’273 and ’599 patents are both related to the overlapping ’469
       patent, and the ’599 patent shares a common specification with the ’469 patent;

      The non-overlapping ’005 patent is related to, and shares a common specification with,
       the overlapping ’764; and

      Nokia’s infringement allegations with respect to the non-overlapping patents and the
       overlapping patents focus on the same accused products.

Absent a stay with respect to the non-overlapping patents, there is a substantial likelihood that

Nokia would seek to depose certain Lenovo employees multiple times in this civil action (apart

from the ITC litigation)—once with respect to the non-overlapping patents, and again with

respect to the overlapping patents—in connection with the same accused products. Lenovo

likewise would need to depose the same named inventors multiple times in this litigation. The

risk of subjecting Lenovo to these duplicative efforts weighs in favor of granting a stay, and

multiple courts have relied on precisely this type of risk in exercising their discretion to stay the

litigation of non-overlapping patents while ITC proceedings are pending. See Arris, 2017 WL

3283937, at *3 (in granting discretionary stay, noting that “[w]ithout a stay, the parties would

have to conduct multiple depositions of the same witnesses because of their ability to speak only

to the non-overlapping patent while the overlapping patents are stayed”); Graphic Props.

Holdings, 2014 WL 923314, at *2 (where non-overlapping patent shared “common inventors,


                                                  8


         Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 11 of 19
specification, and prosecution history” with patent asserted in ITC, granting stay to avoid

“duplicative discovery and other pretrial matters” as “claim construction and invalidity issues

with respect to one patent will necessarily impact those same issues with respect to the other

patent”); Avago Techs. U.S. Inc. v. IPtronics, Inc., No. 10-cv-02863-EJD, 2013 WL 623042, at

*3 (N.D. Cal. Feb. 15, 2013) (granting stay, noting that “dual schedule such as the one presented

here may require duplicative discovery [and] two rounds of expert reports”); FormFactor, Inc. v.

Micronics Japan Co., Ltd., No. 06-cv-07159 JSW, 2008 WL 361128, at *2 (N.D. Cal. Feb. 11,

2008) (granting stay pending ITC proceedings to avoid “significant overlap in discovery because

of the similar technology and products asserted in the patents in both the ITC proceeding and

present [district court] proceeding”); Flexsys Americas, LP v. Kumho Tire, U.S.A., Inc., No. 05-

cv-156, 2005 WL 1126750, at *3-4 (N.D. Oh. Apr. 29, 2005) (granting stay pending resolution

of ITC proceedings in part to avoid “two rounds of discovery”).

       Second, a failure to stay this case for the non-overlapping patents risks wasting

significant judicial resources. Without a stay, this Court would need to conduct, among other

things, two rounds of Markman proceedings, two rounds of dispositive and Daubert motions,

and, potentially, two trials—each round addressing the same accused products and patents that

relate to the same technology and, in several cases, share common inventors and specifications.

Multiple courts have relied on this waste of judicial resources as a reason to stay cases as to non-

overlapping patents until the ITC proceedings are completed. See, e.g., Chart Trading Dev.,

LLC v. Tradestation Grp., Inc., No. 15-cv-1136-JDL, 2016 WL 1246579, at *4 (E.D. Tex. Mar.

29, 2016) (granting stay pending post-grant proceedings where “issues . . . will be greatly

streamlined and duplicative resources will not have been wasted”); Ex. 7, Black Hills Media, slip

op. at 2 (finding “judicial efficiency favors a stay” pending ITC proceedings given “common

                                                 9


         Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 12 of 19
issues of both law and fact that are best considered in a single proceeding”); Avago, 2013 WL

623042, at *3 (granting stay, noting that “dual schedule such as the one presented here may

require … two rounds of dispositive motions, and ultimately, two trials”); Flexsys, 2005 WL

1126750, at *4 (finding “temporary stay [pending ITC proceedings] will result in a tremendous

savings of judicial time and resources” because, “[a]bsent a stay, the Court will hold status

conferences and hearings and address discovery disputes only to be faced with many of the same

issues after the stay is lifted”).4

        Finally, granting a stay as to the non-overlapping patents will likely simplify the issues in

this case. Specifically, a stay as to all patents would allow the parties and the Court to benefit

from the ITC’s decisions regarding common legal and factual issues, and potentially narrow the

issues in dispute before this Court. See Arris, 2017 WL 3283937, at *4 (“Even though the ITC

rulings are not binding on this Court, the discovery and the rulings can still benefit this case.”);

FormFactor, 2008 WL 361128, at *2 (finding factor weighed in favor of a stay where “the issues

brought before this Court could potentially be much narrower after the conclusion of the ITC

proceeding”); SanDisk, 538 F. Supp. 2d at 1067 (“Not only would parallel proceedings be

burdensome, but waiting for the commission to complete its investigation may help simplify this

case.”); Flexsys, 2005 WL 1126750, at *3 (findings and rulings made by the ITC tend to result in


4
        The court’s decision in Apple Inc. v. High Tech Computer Corp. is particularly
instructive. No. 10-cv-167-GMS, 2011 WL 13141909 (D. Del. Dec. 22, 2011). There,
defendants requested a discretionary stay with respect to eleven patents not asserted in the ITC
proceedings, where (1) the accused products and named defendants in the two cases overlapped;
(2) the technology claimed in the asserted patents before the ITC was “similar” to the technology
covered in the non-ITC patents; and (3) the two cases involved “similar” witnesses and subjects
of discovery, “including an overlap of two inventors.” Id. at *2-3. The court granted
defendants’ motion, reasoning that the actions “are sufficiently similar in subject matter and
evidence overlap that the interests of judicial economy and preservation of party resources would
be promoted by trying these cases simultaneously.” Id. at *4 & n.16. So too here. See supra at
7-8.
                                                  10


          Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 13 of 19
a “narrowing of complex issues” for the district court case). By contrast, proceeding now in this

Court on the non-overlapping patents would require simultaneous duplicative litigation of such

common legal and factual issues.

        In sum, the Court should stay this case with respect to the non-overlapping patents until

the ITC investigation is completed to avoid the waste of judicial and party resources that will

inevitably result if this case is litigated on two different tracks, and to reap the benefits that could

arise if the ITC addresses issues that will ultimately narrow the scope of this litigation.

                2.      The early stage of this case favors a stay.

        The stage of proceedings further supports a stay as to all patents. Although Nokia filed

its complaint nearly a year ago, this litigation remains in its early stages: almost a year remains

in fact discovery, the claim construction process has not yet started, and neither a Markman

hearing nor trial has been scheduled. See supra at 3-4. Under these circumstances, the Court

and parties can gain the maximum efficiency afforded by a stay, without wasting any meaningful

resources already dedicated to this proceeding. Indeed, courts have repeatedly granted stays in

similar circumstances based on this factor. See Graphic Props. Holdings, 2014 WL 923314, at

*3 (fact that “[n]o trial date has been set for this case and discovery is not yet complete” favored

stay); see also Avago, 2013 WL 623042, at *3 (granting request for discretionary stay two years

after original complaint filed, noting that “[t]hough this litigation is already well underway, the

harm imposed by a stay to Plaintiffs is minimal and largely of their own making” as “Plaintiffs

chose to file an ITC investigation fairly late in this litigation”).

                3.      A stay with respect to the non-overlapping patents does not unfairly
                        prejudice Nokia.

        A stay of this action also will cause no meaningful harm to Nokia.



                                                   11


         Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 14 of 19
       First, Nokia chose to assert overlapping patents in both this case and in the ITC, creating

the very circumstances that, absent a stay, will lead to duplicative proceedings and duplicative

discovery in this case. Nokia cannot complain of prejudice that it itself created. See Avago,

2013 WL 623042, at *3; see also Ex. 7, Black Hills Media, slip op. at 2 (finding stay would not

prejudice plaintiffs because they “brought these circumstances on themselves by filing [the]

complaint in the ITC” and “[p]laintiffs could have anticipated the possibility (if not the

probability) of Defendants’ seeking to stay the non-ITC portion of this case”); FormFactor, 2008

WL 361128, at *2 (“[T]he fact that injunctive relief is not available [during a stay for the non-

overlapping patents] arises because of [plaintiff’s] own decision not to include the non-[ITC]

patents in its ITC complaint.”).

       Second, a stay will, at most, delay Nokia’s ability to recover monetary damages,

assuming liability is proven. But this is not a “harm” that courts have recognized as a reason to

deny a stay in similar circumstances. Indeed, presented with a similar procedural posture,

multiple courts have found that “[p]otential monetary damages are not sufficient harm to warrant

not staying this proceeding.” FormFactor, 2008 WL 361128, at *2; see also SanDisk, 538 F.

Supp. 2d at 1067 (“Plaintiff’s only real ‘injury’ is that it will have to wait for any money

damages, which is always the case when a stay is imposed.”); Flexsys, 2005 WL 1126750, at *3

(rejecting plaintiff’s argument “that it will be harmed by a stay of this action because the

damages portion of the trial will be delayed while defendants continue to infringe the patents”).

The Court should find the same here.

       Third, Nokia itself has failed to identify any prejudice it would suffer from a stay on the

non-overlapping patents. When asked for its position on this motion, Nokia did not articulate

any prejudice it would suffer from the requested stay or any good reason that the case should not

                                                 12


         Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 15 of 19
be stayed with respect to the non-overlapping patents. Indeed, Nokia indicated it would agree to

a stay as to all patents, but sought to extract concessions from the Lenovo defendants in return.

Specifically, Nokia conditioned its agreement on: (1) the named Lenovo defendants agreeing not

to oppose a motion by Nokia to lift the stay later if any Lenovo entity (or its suppliers) filed an

offensive action against Nokia “anywhere in the world”; and (2) the named Lenovo defendants

relinquishing the right to have the Patent and Trademark Office examine the validity of the non-

overlapping patents in inter partes review proceedings. See Ex. 8 at 1 (Aug. 23, 2020 E-mail

from Lipschitz). The first demand makes clear that Nokia itself views proceeding with this case

as to the non-overlapping patents as nothing more than a vehicle to force the Lenovo defendants

to needlessly expend time and resources—a dial it wishes to be able to turn up or down at its

discretion to deter Lenovo United States from exercising unrelated rights. Because there is no

prejudice to Nokia, and because it is in the interest of the parties, the Court, and the judicial

system more broadly to avoid the type of resource-wasting, a stay as to the non-overlapping

patents is warranted.

       C.      The Initial Mediation Deadline Should Not Be Stayed.

       Finally, Lenovo United States respectfully requests that the Court stay all deadlines

except for the September 21, 2020 deadline for completion of the initial mediation. See ECF 71.

As discussed above, since the Court appointed Judge Linares as Mediator, the parties have been

actively working with him: they have met telephonically with Judge Linares multiple times to

discuss this case; have made initial written submissions to Judge Linares; and Lenovo United

States is already preparing for the mediation scheduled for next month. In short, cutting off the

ongoing mediation process now would mean that the efforts of the parties and of Judge Linares

to get up to speed on the case would be wasted. In order to avoid that result, and to enable the


                                                  13


         Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 16 of 19
parties to explore resolving their dispute before the parties and the Court (and the ALJ in the ITC

investigation) expend additional resources on litigation, Lenovo United States requests that the

initial mediation deadline remain in effect, and that the mediation process continue until such

time as Judge Linares reports to the Court that the mediation has been unsuccessful or successful.

       There is simply no downside to allowing the mediation to proceed, nor is there any

prejudice to Nokia from proceeding with the current mediation schedule. As explained above,

the schedule in the ITC investigation requires the parties to participate in two settlement

conferences, including one at the outset of the investigation. See supra at 4-5. Thus, regardless

of what happens in this case, the parties will soon be required to have a settlement discussion.

Nokia therefore suffers no prejudice from discussing settlement in the scheduled mediation and

with the benefit of Judge Linares’ participation.

IV.    CONCLUSION

       Lenovo United States respectfully requests that the Court grant the statutory stay required

by 28 U.S.C. § 1659(a) with respect to the overlapping patents. Further, because each of the

relevant factors strongly weighs in favor of a stay, Lenovo United States respectfully requests

that the Court exercise its inherent powers to stay this case with respect to the remaining asserted

patents until the determination of the Commission in the ITC Investigation becomes final, except

that the September 21, 2020 deadline for Conclusion of Initial Mediation shall remain in effect,

and the mediation process shall continue until such time as the Mediator reports to the Court that

the mediation has been unsuccessful or successful.




                                                 14


         Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 17 of 19
DATED: August 24, 2020               Respectfully submitted,

                                     /s/ Jacob S. Wharton
                                     Hayden J. Silver III, NCSB No. 10037
                                     WOMBLE BOND DICKINSON (US) LLP
                                     555 Fayetteville Street, Suite 1100
                                     P.O. Box 831
                                     Raleigh, North Carolina 27601
                                     Telephone: (919) 755-2188
                                     E-mail: jay.silver@wbd-us.com

                                     Jacob S. Wharton, NCSB No. 37421
                                     Ana J. Friedman, NCSB No. 53117
                                     WOMBLE BOND DICKINSON (US) LLP
                                     One West 4th Street
                                     Winston-Salem, North Carolina 27101
                                     Telephone: (336) 747-6609
                                     E-mail: jacob.wharton@wbd-us.com
                                            ana.friedman@wbd-us.com

                                     William F. Lee
                                     Richard W. O’Neill
                                     Sarah R. Frazier
                                     WILMER CUTLER PICKERING HALE
                                     AND DORR LLP
                                     60 State Street
                                     Boston, Massachusetts 02109
                                     Telephone: (617) 526-6000
                                     Email: william.lee@wilmerhale.com
                                            richard.o’neill@wilmerhale.com
                                            sarah.frazier@wilmerhale.com

                                     Todd C. Zubler
                                     WILMER CUTLER PICKERING HALE
                                     AND DORR LLP
                                     1875 Pennsylvania Avenue NW
                                     Washington, DC 20006
                                     Telephone: (202) 663-6000
                                     Email: todd.zubler@wilmerhale.com


                                     Counsel for Lenovo (United States) Inc.




                                    15


      Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 18 of 19
                              CERTIFICATE OF SERVICE

       I hereby certify that on August 24, 2020, a true and correct copy of the above and
foregoing DEFENDANT LENOVO (UNITED STATES) INC.’S MEMORANDUM IN
SUPPORT OF ITS MOTION TO STAY was electronically filed with the Clerk of Court using
the CM/ECF system, which will send notification to the attorneys of record for all parties.

                                                  /s/ Jacob S. Wharton
                                                  Hayden J. Silver III, NCSB No. 10037
                                                  WOMBLE BOND DICKINSON (US) LLP
                                                  555 Fayetteville Street, Suite 1100
                                                  P.O. Box 831
                                                  Raleigh, North Carolina 27601
                                                  Telephone: (919) 755-2188
                                                  E-mail: jay.silver@wbd-us.com

                                                  Jacob S. Wharton, NCSB No. 37421
                                                  Ana J. Friedman, NCSB No. 53117
                                                  WOMBLE BOND DICKINSON (US) LLP
                                                  One West 4th Street
                                                  Winston-Salem, North Carolina 27101
                                                  Telephone: (336) 747-6609
                                                  E-mail: jacob.wharton@wbd-us.com
                                                          ana.friedman@wbd-us.com

                                                  Counsel for Lenovo (United States) Inc.




                                             16


        Case 5:19-cv-00427-BO Document 90 Filed 08/24/20 Page 19 of 19
